J. A12035/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

THOMAS WASHINGTON,                       :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                        Appellant        :
                                         :
                   v.                    :
                                         :         No. 3862 EDA 2017
JETWAY TRANSPORTATION,                   :
D/B/A MAINLINE TAXI                      :


              Appeal from the Order Entered October 24, 2017,
            in the Court of Common Pleas of Montgomery County
                       Civil Division at No. 2016-26719


BEFORE: BOWES, J., OTT, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                FILED MAY 04, 2018

      Thomas Washington appeals pro se from the October 24, 2017 order

entered in the Court of Common Pleas of Montgomery County that dismissed

his complaint against Jetway Transportation, d/b/a Mainline Taxi, with

prejudice due to appellant’s failure to comply with the trial court’s previous

order that directed him to file an amended complaint in compliance with

Pa.R.Civ.P. 1028. We dismiss this appeal.

      In reviewing appellant’s brief, we are unable to discern the issue or

issues that appellant wishes this court to review because appellant has failed

to include a statement of questions involved. We have recognized that the

omission of a statement of questions involved is “particularly grievous since

the statement . . . defines the specific issues this court is asked to review.”
J. A12035/18


Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa.Super. 1996), quoting

Commonwealth v. Maris, 629 A.2d 1014, 1016 (Pa.Super. 1993). “When

the omission of the statement of questions [involved] is combined with the

lack of any organized and developed arguments, it becomes clear that

appellant’s brief is insufficient to allow us to conduct meaningful judicial

review.” Smathers, 670 A.2d at 1160.

      Here, appellant’s brief contains a statement of jurisdiction that merely

lists various rules of court. Appellant’s brief also contains a page titled “order

or other determination in question,” but that page fails to set forth the order

on appeal and merely lists various docket entries and rules of court.

Appellant’s brief fails to include a statement of both the scope and standard

of review. Appellant’s brief does include a statement of the case, but the

statement merely lists docket entries and also sets forth two allegations that

are not relevant to the factual or procedural history of this case. Appellant’s

summary of the argument sets forth an outline that fails to summarize

appellant’s position as to why the trial court erred when it dismissed his

complaint with prejudice. Likewise, appellant’s argument fails to set forth any

argument as to why the trial court erred when it entered the order from which

appellant now appeals. Appellant’s argument also fails to include any relevant

citation to legal authority. In that eight-sentence argument, appellant seems

to complain that the trial court failed to follow local rules of court with respect

to case management and a settlement conference. Notwithstanding the fact



                                       -2-
J. A12035/18


that appellant’s seeming argument bears no relation to the order from which

he now appeals, “[w]hen a court has to guess what issues an appellant is

appealing, that is not enough for meaningful review.” Jones v. Jones, 878

A.2d 86, 89 (Pa.Super. 2005) (citation omitted). Finally, appellant’s brief fails

to include a short conclusion stating the precise relief that appellant seeks.

Clearly, not only does appellant’s brief lack any organized and developed

arguments, it also fails to comply with the requirements set forth in Pa.R.A.P.

2111.

        Although we are mindful that appellant is proceeding pro se, his choice

to do so does not relieve him of his responsibility to properly raise and develop

appealable claims. See Smathers, 670 A.2d at 1160. Moreover, this court

will not act as appellant’s counsel.      See id.    Accordingly, because the

substantial defects in appellant’s brief preclude us from conducting any

meaningful judicial review, we dismiss this appeal. See Pa.R.A.P. Rule 2101;

see also Smathers, 670 A.2d at 1160-1161.

        Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:5/4/18




                                      -3-